—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered January 14, 1994, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant pleaded guilty to burglary in the second degree in satisfaction of a three-count indictment charging him with two counts of burglary in the second degree and petit larceny. The charges stemmed from allegations that defendant unlawfully broke into two residences in the City of Elmira, Chemung County, and stole property from one of these residences. Defendant was sentenced to a prison term of 31/3 to 10 years.
On appeal, defendant contends that this sentence is harsh and excessive. Given the nature of the offense to which defendant pleaded guilty and the fact that defendant’s guilty plea relieved him of substantial additional penal exposure, we find this argument to be unpersuasive. Accordingly, we decline to disturb the sentence imposed by County Court (see, CPL 470.15 [6] [b]).
Crew III, J. P., White, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.